DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to Applicants response and amendments filed 4/28/21. Claims 1, 3-5, 11 and 12 are examined. Claims 11 and 12 were newly added. Claims 7 and 8 remain withdrawn. 
Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 4/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4. Applicants provided a new ADS to indicate that the instant application is DIV of 15/792702. The change has been entered. Applicants are required to update the status on the first paragraph of the specification.
Rejection Withdrawn
5. Applicants arguments and amendments have necessitated the withdrawal of rejection of claims 1-5 and 8-10 under 35 U.S.C. 103 as being unpatentable over Kitko et al., (Blood (2014), 123(5):768-793) in view of Zhuang et al., (Exper. And Therap. Med. (2014), 8, 237-242) and Buatois et al. (Immunology, Volume 135, Issue s1, 2011 Dec, Special Issue: Abstracts of the Annual Congress of the British Society for Immunology, 5-8 December 2011, Liverpool, UK, page 118, Abstract 316). 

Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
7a. Claims 1, 3-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Hua et al., (Zhongguo Shi Yan Xue Ye Xue Za Zhi.(2006) Dec; 1496):1200-3, pp.1-2 (English translation of the. Chinese document)) in view of Grass et al., USPGNo. 20090304705, Pub Date Dec. 10, 2009 and Ferlin et al., USPGNo. 20140186362, Pub Date  July 3, 2014.
Claims are drawn to a method of diagnosing and treating graft failure in a patient who has received an allogeneic hematopoietic stem cell transplant comprising:a. detecting if Chemokine (C-X-C motif) Ligand 9 (CXCL9) is present in a blood sample obtained from the patient; b. diagnosing the patient with graft failure when CXCL9 is elevated in comparison to a control sample; and c. administering a Interferon gamma (IFNγ) antagonist to the patient.
Lin-Hua et al., disclose relationship between the plasma levels of chemokine CXCL9/Mig and acute graft-versus-host disease (aGVHD) after allogeneic hematopoietic stem cell transplantation (allo-HSCT). The plasma levels of CXCL9/Mig of 35 patients who received all-HSCT were detected by using ELISA assay, these patients included 13 patients with grade 0-I, 12 patients with grade II and 10 patients with grade III - IV aGVHD, respectively. The reference teaches that it was found that CXCL9/Mig levels were significantly correlated with the severity of grade a GVHD (P < 

Ferlin et al., discloses the IFN-gamma antibody disclosed in the instant invention. SEQ ID NO: 3, 4, 5, 8, 9 and 10 (Tables 1 and 2) of the reference is identical to SEQ ID NO: 1-6 of the instant invention. In addition, SEQ ID NO: 2 and 7 are identical to SEQ ID NO: 47 and 48 of the instant invention. The reference teaches that huIFN.gamma. antibody (NII-0501) of the invention (Tables 1 and 2), are used to treat or alleviate a symptom associated with an immune-related disorder, such as, for example, an autoimmune disease or an inflammatory disorder [0147]. It is disclosed the graft vs. host disease is an inflammatory disease [0150].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Lin-Hua et al. in view of Grass et al, and Ferlin et al. to diagnose and treat diseases including graft failure by detecting CXCL9 and treating with administrating interferon gamma antibody (NI-0501). Lin-Hua t al. CXCL9 elevations correlate with acute GVHD diagnosis. Motivation to combine teachings is provided by Grass et al disclosure that discloses CXCL9 is induced by interferon gamma. Thus, inhibiting interferon gamma by administering interferon gamma antibody (NI-501) will treat, disorders including graft failure such as GVHD. Therefore, claims 1, 3-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Hua et al., (Zhongguo Shi Yan Xue Ye Xue Za Zhi.(2006) Dec; 1496):1200-3, pp.1-2 (English translation of the. Chinese document)) in view of Grass et al., USPGNo. 20090304705, Pub Date Dec. 10, 2009 and Ferlin et al., USPGNo. 20140186362, Pub Date July 3, 2014.

Conclusion
6. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645